By the Court.
The liability of the defendant, as indorser, is conditional, unless it appears that he waived demand and notice. This is not to be deduced from the conversation between the parties, testified to by the witness. The defendant might have agreed to pay the note at maturity, and the plaintiff may have apprised him, when he received the note, that he relied altogether upon him; yet the agreement of the defendant must be understood to have been made, with the implied reservation, that if the maker paid, he was not to be liable. He did not discharge the holder from the duty imposed upon him, to demand payment of the maker, at the maturity of the note. There is not sufficient evidence in the case, to charge or modify his legal liability, arising from the indorsement. Demand and notice are not proved. Where the parties live in the same town, this cannot be done through the post office.

Nonsuit confirmed.